Denied and Opinion Filed July 19, 2018




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00796-CV

           IN RE FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY
                          AND ANGELA NIKLES, Relators

                   Original Proceeding from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-01339-B

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Stoddart
                                    Opinion by Justice Stoddart
       Before the Court is relators’ petition for writ of mandamus in which they complain of the

trial court’s order denying relators’ Rule 91a motion to dismiss. To be entitled to mandamus relief,

a relator must show both that the trial court has clearly abused its discretion and that relator has no

adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Based on the record before us, we conclude relators have not shown a clear abuse of

discretion. Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R. APP. P.

52.8(a) (the court must deny the petition if the court determines relator is not entitled to the relief

sought).


                                                    /Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE

180796F.P05